NOT FOR PUBLICATION                            FILED
                       UNITED STATES COURT OF APPEALS                        APR 18 2022
                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                           No.    19-10421

                   Plaintiff-Appellee,              D.C. No. 2:19-cr-00092-SPL-1

    v.
                                                    MEMORANDUM*
RICKY PAUL ALVAREZ,

                   Defendant-Appellant.

                      Appeal from the United States District Court
                               for the District of Arizona
                       Steven P. Logan, District Judge, Presiding

                               Submitted April 11, 2022**

Before:        McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

         The stay of this appeal, entered on July 27, 2021, is lifted.1



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1
   We may resolve this appeal without a disposition by the Supreme Court in
United States v. Taylor, No. 20-1459, as to whether attempted Hobbs Act robbery
is a crime of violence for purposes of 18 U.S.C. § 924(c)(3)(A). See United States
v. Goodall, 21 F.4th 555 (9th Cir. 2021) (holding that the defendant’s appeal
waiver foreclosed his challenge to his 18 U.S.C. § 924(c) conviction because the
         Ricky Paul Alvarez appeals from the district court’s judgment and

challenges his guilty-plea convictions and aggregate 192-month sentence for

attempted Hobbs Act robbery and brandishing a firearm during a crime of

violence, in violation of 18 U.S.C. §§ 1951 and 924(c)(1)(A)(ii), respectively.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Alvarez’s counsel has filed

a brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided Alvarez the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Alvarez waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED.




illegal sentence exception to appellate waivers does not apply to challenges to
illegal convictions).

                                           2                                   19-10421